Title: To George Washington from Peter Scull, 28 March 1778
From: Scull, Peter
To: Washington, George



Sir.
Reading [Pa.] 28th Mar. 1778.

Permit me to address your Excellency once more on the subject of my resignation; & to decline accepting the Post you were lately pleased to offer me. I assure you, Sir, I am most firmly attach’d to the cause of my Country, & am fond of the military life; but my peculiar situation impels me to enter into another Line.
I feel the most fervent sentiments of Gratitude for the several instances of favor that your Excellency has condescended to bestow on me, & am too poor in thanks to express my acknowledgements of them in that warm manner I could wish. I have the Honor to be Your Excellency’s Most obliged, & most devoted hl. Servt

P. Scull

